Per Ouriam:
It was conceded upon the argument that the lots, against which the city claims for water pipes were filed, were liable therefor unless the state has contracted awray its power of taxation as to them. The appellant contends that this is the case; that the state is under formal contract, based upon a sufficient consideration, to forever exempt from taxation all the property which the corporation owned in 1853, if not all it may hereafter purchase for its actual use, or the investment of its funds. In support of this proposition we are referred to a number of *176acts of assembly, the most important of which are: Act of March 19, 1816, P. L. 240; act of March 19, 1845, P. L. 187; and act of April 18, 1853, P. L. (1854) 834. The only one of said acts to which it is necessary to refer is that of 1853, the seventh section of which provides “ that the estates and property, real and personal, belonging to the contributors to the Pennsylvania Hospital, shall be and remain free from the payment of taxes of any kind whatsoever, as long as the income from said estates and property is used for the relief of the sick and insane poor, any law to the contrary notwithstanding.”
While this section is an explicit exemption of the property of the corporation from taxation, there is nothing upon its face to make it a binding contract by the state, by which the hands of another legislature are so bound as to prevent the repeal of the act, or the imposition of subsequent taxation. The closing words of the section, “ any law to the contrary notwithstanding,” cannot, under any recognized rule of construction, be held to apply to subsequent legislation. They evidently refer to laws in existence at the time of the passage of the act, and are a general form of expression to indicate that the legislative will, thus expressed, is not to be interfered with by any other laws in existence, which seemingly conflict therewith. While there are decisions which hold that a state may contract away its power of taxation as to a particular subject, it is a most improvident and dangerous exercise of power, and ought never to be evidenced by mere implication, but should be expressed in the clearest manner. In the case in hand, the want of consideration is a full answer to the appellant’s contention.
It was strongly and plausibly urged, however, that many large and valuable gifts had been made to the corporation upon the faith of its exemption from taxation, and that these gifts constitute a sufficient consideration to support such contract. The fallacy of this reasoning consists in this : that the contributors referred to are presumed to have known, when they made their gifts, that the legislature had the power to repeal all of the exempting legislation, and might do so at any time. Nor do the uses to which the property is to be applied furnish such consideration. We concede they are a powerful argument, when addressed to the wisdom and discretion of the legislature, but not to its power. The principle contended for by appel*177lant is of vast importance, and far-reaching in its consequences, and it is not to be sustained except in a case entirely free from doubt.
Judgment affirmed.